Citation Nr: 1723543	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-08 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from January 1971 to August 1973.  He also had subsequent reserve service in the Ohio Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The RO in Honolulu, Hawaii has since assumed jurisdiction as Agency of Original Jurisdiction (AOJ).

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is included in the file.

The issues of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence does not support a finding that the Veteran's current right shoulder disability is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The duty to notify was satisfied by way of a May 2006 letter sent to the Veteran prior to adjudication.

The Board also finds that VA fulfilled its duty to assist in obtaining the Veteran's service treatment records, post-service VA and private treatment records, and lay statements of argument.  In particular, the claim was previously remanded to obtain private records from Dr. Lee and VA treatment records from various VA medical Centers.  Upon remand, the RO obtain the Veteran's outstanding VA treatment records from VA medical centers.  Also, the RO sent the Veteran a letter dated December 2015, requesting that he complete and return a VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information in order to obtain his private treatment records.  To date, the Veteran has not responded.  The Board finds that there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran was afforded several VA examinations in relation to the claim being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim and the Board is unaware of any such outstanding evidence.  Neither the Veteran nor his attorney has raised any VCAA errors.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, no further action related to the duties to notify and assist is required in this case.


Applicable Law

The Veteran seeks service connection for a right shoulder disability, which he contends is related to service.  Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303 (d); see also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994)(providing that a Veteran is competent to report on that of which he or she has personal knowledge). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the present case, the Veteran contends that he injured his right shoulder in 1972.  Specifically, he recounts a combat incident in which he was flying in a helicopter that landed hard; the impact caused injuries to his nose, shoulder, and ribs.  He states that at the time, his shoulder pain was minor, but increased in severity over the years.  

The record reflects that the Veteran did indeed serve in combat.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154 (b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Service treatment records reflect a July 1973 complaint of bilateral shoulder pain.  At that time, the Veteran's symptoms consisted of dull and aching pain in both shoulders.  The treating clinician diagnosed a resolving spasm.  

At his August 1973 separation examination, the Veteran's relevant systems were noted as clinically normal.  In his subjective report of medical history, the Veteran noted that he was hospitalized for a broken nose, but answered "no" to painful or "trick" shoulder and did not report any hospitalizations for a shoulder injury.

Subsequently, the Veteran's April 1976 National Guard Enlistment Report of Medical Examination reflected clinically normal upper extremities.  In his April 1976 Report of Medical History, the Veteran answered "no" to painful or "trick" shoulder. 

In a subsequent August 1978 Report of Medical History, the Veteran denied issues with his shoulder and did not report being hospitalized for a shoulder injury.  At the contemporaneous Report of Medical Examination, the Veteran's relevant systems were noted as clinically normal.

The earliest post-service treatment records are silent for any complaints, treatments, or manifestations of a right shoulder disability.  When receiving treatment, the Veteran often referenced his in-service accident and detailed his various injuries.  In fact, in 1994, when giving his military history, the Veteran reported having his sinuses crushed, his cheekbones broken and his nose broken during service.  However, he did not report having a shoulder injury.

The Veteran was diagnosed with right shoulder tendinitis in October 2001.  At that time, he reported that his right shoulder problems began 20 years prior.  Subsequent post-service treatment records diagnosed a right shoulder rotator cuff tear.  Treating physicians often noted the Veteran's statements relating his present injury to an in-service injury.  

In a May 2004 medical treatment note, the Veteran attributed his past right shoulder pain to a golfing injury.  The treating physician noted that the Veteran had acute worsening of right shoulder pain 8 days prior during golf.

During a June 2004 physical therapy session, the Veteran attributed his right shoulder pain to a golf injury.  He stated that while golfing, he heard a loud pop and had immediate pain.

In January 2005, the Veteran reported increasing right shoulder pain.  The treating physician noted that his right shoulder injury was a worker's compensation issue.

In December 2005, the Veteran was diagnosed with a complete tear in the supraspinatus tendon of the right shoulder.  

In subsequent treatment records, the Veteran continued to receive treatment for his torn right rotator cuff.  During this time, he maintained he tore his rotator cuff during service and had continuous pain since discharge.

The Veteran was afforded several VA examinations in relation to his claim, with the first being in May 2010.  At that time, the Veteran reported having repetitive stress on his right shoulder since service.  Specifically, he indicated that while serving as crew chief and mechanic on a helicopter, he was responsible for tightening nuts and bolts on the helicopter, some which required a significant amount of energy.  Upon examination, the clinician diagnosed a right shoulder rotator cuff tear and winging of the right scapula due to paralysis of the long thoracic nerve.  The clinician opined that the Veteran's right shoulder conditions were not caused by, a result of, or otherwise related to his period of service.  In so finding, the clinician noted the Veteran's in-service report of bilateral shoulder pain, but found that such pain was related to exercise and did not result in a chronic disability and there was no continuity of pain demonstrated.

At the December 2015 VA examination, the Veteran again reported right shoulder pain secondary to tightening nuts and bolts on the helicopters.  He stated that due this physical activity, he often had red spots due to burst capillaries on his shoulders and required a two-week rest due to his shoulder injury.  The clinician diagnosed a right rotator cuff tear and opined that the diagnosis was less likely than not etiologically related to service in the Army or the National Guard.  The clinician noted that the Veteran was seen for resolving shoulder spasms at one point during service, and reasoned that given the lack of a subsequent complaint or manifestation of a shoulder condition, the July 1973 shoulder spasm was minor, resolving, acute and transitory.  Overall, the clinician could not provide a link between the Veteran's service and his current shoulder condition because of the affirmative medical evidence of normal shoulders upon discharge from the Army.  As for the Veteran's period in the National Guard, the Veteran indicated that he did not perform manual labor or have any shoulder injuries during this time period.  As such, the clinician found that there was no medical evidence that could support a nexus between the Veteran's current shoulder disability and his period of service.

Upon thorough review of the evidence, the Board finds that service connection for a right shoulder injury is not warranted.  The evidence reflects that during service, the Veteran did receive treatment for a resolving shoulder spasm.  However, upon discharge, the Veteran's upper extremities were noted as clinically normal and the Veteran denied any shoulder pain.  There is no probative evidence of an in-service rotator cuff tear of the right shoulder.

The Board finds that the most probative evidence of record is the December 2015 VA examination.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Upon thorough review of the record and examination of the Veteran, the December 2015 examiner applied the facts of the case to medical principles to support the negative nexus.  The examiner also noted the Veteran's pertinent history, elicited and described the Veteran's severity of symptoms and provided a reasoned analysis based on sound medical principles as to why the Veteran's right shoulder injury is not related to his period of service.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the Board assigns these medical opinions high probative value.

By contrast, the Board finds the lay statement of record to be less probative.  Throughout the record, the Veteran often stated that during service, he denied having a shoulder injury to maintain his eligibility for flight status.  The Board finds that these statements are not credible.  Although the Veteran often denied a having a right shoulder injury and did not report hospitalization for a right shoulder injury, he often reported other injuries and hospitalizations.  Furthermore, upon discharge, the Veteran noted that he was hospitalized for a broken nose, but did not mention a right shoulder injury.  Thus, the Board finds that his failure to report a right shoulder injury, related hospitalization or resulting chronic pain is more indicative of the fact that there was no such resolving chronic injury, rather than a strategic decision concerning continuous eligibility.  

As for the Veteran's reports of continuous shoulder pain since service, the Veteran is certainly competent to attest to his symptoms and the date of onset of such pain; such facts are within his personal observation.   Layno, 6 Vet. App. at 470.  However, the Board finds that such statements are less credible than the objective medical evidence of record.  Although the Veteran presently reports injuring his shoulder in service, such statements are directly contradicted by early post-service treatment records, in which he reported his other injuries, but did not report an in-service shoulder injury or resulting chronic pain.  The Board finds the Veteran's contemporaneous denials of shoulder pain to be more credible and more probative than remote lay statements advanced to support a claim for benefits.

To the extent the Veteran contends that his right shoulder disability is related to service, the Board finds that as a lay person, he is not competent to provide such an opinion.  The determination of the etiology of a rotator cuff tear is a medical question and requires medical expertise.  A lay person is not competent to address these questions.  See Jandreau, supra.

As for the other lay statements, which suggest that the Veteran was hospitalized during service for a shoulder injury, the Board finds that the contemporaneous service treatment records and denials of an in-service shoulder injury to be more probative and credible on this issue.

In sum, the probative evidence in the record demonstrates that the Veteran's right shoulder disability did not manifest during service or continuously after separation, and is not otherwise attributable thereto.  The evidence is insufficient to support a nexus between the Veteran's current disability and his in-service injury or duties.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of the claim, and service connection for a right shoulder disability is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App., at 55-57.

ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

As it pertains to the Veteran's claim for service connection for hearing loss, most recently, the Veteran was afforded a VA examination in December 2015.  At that time, the clinician opined that the Veteran's left ear hearing loss disability was not related to service.  In support of this conclusion, the clinician cited to the Veteran's service treatment records and stated that upon discharge, the Veteran's hearing was within normal limits for each ear at all thresholds from 500 to 4000.  

The Board finds that this opinion is inadequate.  The negative nexus opinion was based on the lack of a hearing loss disability upon the Veteran's separation from service.  However, the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for a hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The opinion also failed to discuss the flight physicals in February 1972 and August 1978, which demonstrate at least some degree of hearing loss.

In light of the above, the Board finds that an addendum opinion is necessary.  The examiner is asked to discuss the possibility of delayed onset of hearing loss as a result of noise exposure.  The examiner should also determine whether the Veteran's hearing loss disability is related to his service-connected tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from November 2016 to the present.

2. After completion of records development, obtain an addendum opinion from a qualified examiner other than the December 2015 examiner to determine the nature and etiology of the Veteran's hearing loss disability.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner should address the following:

a) Whether it is at least as likely as not (50 percent probability or more) that any diagnosed hearing loss disability began in service, was caused by service, or is otherwise related to service, to include in-service noise exposure OR his periods of ACDUTRA and INACDUTRA.

The examiner should note that the absence of an in-service hearing loss disability is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and medically sound basis for attributing that disability to service may serve as a basis for grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant nose exposure in service, post-service audiometric findings meet the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

b) If the above opinion is negative, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hearing loss disability was caused or aggravated by his service-connected tinnitus.
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all conclusions reached.  The need for additional examination or interview of the Veteran is left to the discretion of the examiner.

3.  Readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


